AUTONOMOUS CLEANER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 7, 10, 13, 17, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B and C, and Sub-Species A, C, D, and E, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/22.
The traversal is on the ground(s) that there is undue search burden in the absence of restriction. This is not found to be persuasive because the search for each group requires different search queries. Furthermore, execution of a comprehensive search of all the claims in the instant application would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search for patentability determination would be unduly onerous. It is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. For instance, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries constitute undue burden on the Examiner.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species of groupings of patentably indistinct species have acquired a separate status in the art in view of their different classifications;
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the species or groupings or patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one species or groupings of patentably indistinct species would not likely be applicable to another invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a moving unit… adapted for” and “a power assembly arranged to” in claim 1; and “a power assembly arranged to” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification describes the “moving unit” to comprise at least two wheels rotatably mounted to both sides of the cleaner housing and being driven by the power assembly” (claim 5).  The specification describes “a power assembly” comprises a pump electrically powered to provide suction force ([0050]) but does not disclose how it drives the moving unit.  From the Figures, “a power assembly” is interpreted as including a motor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 9, 15, and 18-19 objected to because of the following informalities:  
In claim 9, “the barrier member” should read, “the said one of the at least two barrier members”
In claim 15, “the barrier member” should read, “the at least one barrier member”
In claim 19, “the barrier member” should read, “the said one of the at least two barrier members”
In claims 18 and 19, “configured capable of bending” should read, “capable of bending”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 14-16, 18-19, and 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Ben et al. (US20200002965) in view of Sun et al. (US20200298415).
Regarding claim 1, Ben et al. teach an autonomous cleaner (10) for cleaning away trash on a floor surface under liquid, comprising (Title; Abstract; Fig. 1): 
a cleaner housing (20) having a base surface (25), a receiving cavity (interior of housing) therein, an intake opening (26) at said base surface (25), and a discharge outlet communicated with the receiving cavity and the intake opening ([0006]) (Figs. 1 and 6);
a moving unit (120), arranged to the cleaner housing, adapted for moving on the floor surface and supporting the base surface (25) above the floor surface for a predetermined intaking distance (Figs. 1 and 6; see annotated Fig. 7);
a power assembly (driving motor, fluid suction unit) arranged to drive the moving unit (120) to move in a path and provides a suction effect at the intake opening (26) for intaking liquid and trash within a collection space (under entire cleaning assembly) defined between the base surface (25) of the cleaner housing (20) and the floor surface where the cleaner housing moving thereon with a flow of liquid ([0091]; [0094]; Figs. 1 and 6);
a filtering device (not shown¸ [0111]) installed in the receiving cavity (26) of the cleaner housing, such that the trash in the liquid sucked through the intake opening is filtered and collected by the filtering device and discharged from the discharge outlet ([0111]; Fig. 6);
and a suction enhancer arrangement provided adjacent to the intake opening (26) of the cleaner housing to define an intaking space between the intake opening and the floor surface (see annotated Figs. 6-7).
Ben et al. is silent to such that the flow of liquid to be sucked into the intake opening is speed up in the intaking space to enhance the suction effect.
Sun et al. teach an autonomous cleaner (10’) for cleaning away trash on a floor surface, comprising: a cleaner housing having a base surface (110’), a receiving cavity therein, an intake opening (100’) at said base surface (110) (Abstract; Fig. 3; see annotated Fig. 18);
a moving unit (120’), arranged to the cleaner housing, adapted for moving on the floor surface and supporting the base surface (110’) above the floor surface for a predetermined intaking distance (Fig. 5);
a power assembly (drive motor and vacuum) arranged to drive the moving unit (120’) to move in a path and provides a suction effect at the intake opening (100’) for intaking trash within a collection space (under entire cleaning assembly) defined between the base surface of the cleaner housing and the floor surface where the cleaner housing moving thereon (Fig. 5);
a filtering device (2102’) installed in the receiving cavity of the cleaner housing, such that the trash sucked through the intake opening is filtered and collected by the filtering device (see annotated Fig. 18; Fig. 20);
and a suction enhancer arrangement (130’, 131’) provided adjacent to the intake opening (100’) of the cleaner housing to define an intaking space between the intake opening and the floor surface, such that the flow of liquid to be sucked into the intake opening is speed up in the intaking space to enhance the suction effect ([0091]; Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the suction effect would be enhanced in the intaking space taught by Ben et al. in the same manner as instantly claimed, because Ben et al. teaches flaps surrounding the intake opening, which would inherently help reduce the area where the suction force is the strongest.  However, Ben et al. does not explicitly disclose the function of the suction enhancer arrangement, therefore, Sun et al. is used to explicitly teach the enhanced vacuum function.  It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify Ben et al. by using the adjustable suction enhancer arrangement taught by Sun et al., because Sun et al. teaches raising and lowering the suction enhancer arrangement allows for greater suction and less escaped rubbish. 
Regarding claim 2, Ben et al. in view of Sun et al. teach wherein the suction enhancer arrangement comprises at least one barrier member (131’) provided adjacent to the intake opening (100’) and protruded from the base surface with a width (height direction) smaller than the predetermined intaking distance defined between the base surface and the floor surface ([0092] recites how 130’, 131’ can raise and lower) where the cleaner housing being driven to move thereon in such a manner that an intaking clearance (clearance between bottom of 130’, 131’ and floor when raised) is formed between a free end side of the barrier member (bottom) and the floor surface where the cleaner housing moving thereon, wherein the intaking space (see annotated Fig. 19) includes at least a space between the intake opening (100’) and the barrier member (131’), such that the at least one barrier member (131’) divides the collection space into the intaking space between the intake opening and the least one barrier (131’) member and an outer space surrounding the at least one barrier member (131’), so that the flow of liquid having a first flowing speed is produced in the collection space according to the suction effect generated for driving the liquid and any trash therein to flow into the intake opening, and that the flow of liquid is speed up while passing the intaking clearance that increases the suction force within the intaking space to suck the liquid and any trash in the intaking space to flow into the intake opening with a second flowing speed which is faster than the first flowing speed (Sun et al., Fig. 19; see annotated Fig. 19; [0092]; see rejection of claim 1 for combination of references).
Regarding claim 3, Ben et al. in view of Sun et al. teach wherein the suction enhancer arrangement comprises at least two barrier members (130’, 131’) provided adjacent to the intake opening (100’), wherein the at least two barrier members (130’, 131’) are positioned and extended between two side portions of the base surface (110’) of the cleaner housing and the intake opening (100’) is positioned between the at least two barrier members (130’, 131’), defining a space below the base surface (110’) and between the at least two barrier members (130’, 131’) as the intaking space (see annotated Fig. 19), wherein each of the at least two barrier members (130’, 131’) is protruded from the base surface (110’) with a width (height direction) smaller than the predetermined intaking distance defined between the base surface and the floor surface where the cleaner housing being driven to move thereon in such a manner that an intaking clearance (gap between bottom of barrier and floor, when barrier is raised) is formed between a free end side (bottom of barrier) of each of the at least two barrier members and the floor surface where the cleaner housing moving thereon, wherein the intaking space includes at least a space between the at least two barrier members (130’, 131’), such that the at least two barrier members divides the collection space into the intaking space between the at least two barrier members and an outer space surrounding the at least two barrier members, so that the flow of liquid having a first flowing speed is produced in the collection space according to the suction effect generated for driving the liquid and any trash therein to flow into the intake opening between the at least two barrier members, and that the flow of liquid is speed up while passing the intaking clearance that increases the suction force within the intaking space to suck the liquid and any trash in the intaking space to flow into the intake opening (100’) with a second flowing speed which is faster than the first flowing speed (Sun et al., Fig. 19; see annotated Fig. 19; [0092]).
Regarding claim 5, Ben et al. in view of Sun et al. teach wherein the moving unit (120) comprises at least two wheels (120, 121) rotatably mounted to both sides of the cleaner housing (20) respectively and being driven by the power assembly to rotate for moving the cleaner housing on the floor surface while the base surface is supported by the wheels above the floor surface, wherein a portion of each of the wheels (120, 121) is extended below the base surface (25) to define the predetermined intaking distance between the base surface and the floor surface (Ben et al., Figs. 1 and 6; see annotated Fig. 6; [0091]; [0094]). 
Regarding claim 6, Ben et al. in view of Sun et al. teach wherein the moving unit (120) comprises at least two wheels (120, 121) rotatably mounted to both sides of the cleaner housing (20) respectively and being driven by the power assembly to rotate for moving the cleaner housing on the floor surface while the base surface is supported by the wheels above the floor surface, wherein a portion of each of the wheels (120, 121) is extended below the base surface (25) to define the predetermined intaking distance between the base surface and the floor surface (Ben et al., Figs. 1 and 6; see annotated Fig. 6; [0091]; [0094]). 
Regarding claim 8, Ben et al. in view of Sun et al. teach wherein the at least one barrier member (131’) is made of elastic material and has the free end side downwardly protruded from the base surface and a mounting end side configured to be mounted on the base surface (110’), such that the at least one barrier member is positioned and extended between two side portions of the base surface of the cleaner housing, wherein the at least one barrier member (131’) is able to bend towards the base surface while a pushing force is exerted on the at least one barrier member towards the intake opening (Sun et al. see annotated Fig. 19; Fig. 5; [0013]; see rejection of claim 1 for combination of references).
Regarding claim 9, Ben et al. in view of Sun et al. teach wherein each of the two barrier members (130’, 131’) has the free end side downwardly protruded from the base surface and a mounting end side configured to be mounted on the base surface (110’), wherein one of the at least two barrier members (130’, 131’), which is positioned in front of the intake opening and extended between the two side portions of the base surface, is made of elastic material that is able to bend towards the base surface while a pushing force is exerted on the barrier member towards the intake opening (Sun et al. see annotated Fig. 19; Fig. 5; [0013]; see rejection of claim 1 for combination of references).
Regarding claim 14, Ben et al. teach a suction enhancer arrangement for an autonomous cleaner (10) which comprises a cleaner housing (20) having a base surface (25) and an intake opening (26) provided on the base surface, a moving unit (120) arranged to the cleaner housing, a power assembly (driving motor, fluid suction unit) arranged to drive the moving unit (120) to move on a floor surface of a containing environment (pool) and provide a suction force at a collection space (under entire cleaning assembly) defined around the intake opening (26), a filtering device (not shown¸ [0111]) arranged in the cleaner housing for filtering liquid back to the containing environment (pool) through the discharge outlet, wherein the suction enhancer arrangement provided adjacent to the intake opening (26) of the cleaner housing to define an intaking space between the intake opening and the floor surface where the cleaner housing moving thereon (Figs. 1 and 6; see annotated Fig. 6-7; [0006]; [0091]; [0094]).
Ben et al. is silent to such that the flow of liquid to be sucked into the intake opening is speed up in the intaking space to enhance the suction effect.
Sun et al. teaches a suction enhancer arrangement for an autonomous cleaner (10’), similar to that of claim 14, as recited in claim 1, such that the flow of liquid to be sucked into the intake opening is speed up in the intaking space to enhance the suction effect ([0091]; Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the suction effect would be enhanced in the intaking space taught by Ben et al. in the same manner as instantly claimed, because Ben et al. teaches flaps surrounding the intake opening, which would inherently help reduce the area where the suction force is the strongest.  However, Ben et al. does not explicitly disclose the function of the suction enhancer arrangement, therefore, Sun et al. is used to explicitly teach the enhanced vacuum function.  It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify Ben et al. by using the adjustable suction enhancer arrangement taught by Sun et al., because Sun et al. teaches raising and lowering the suction enhancer arrangement allows for greater suction and less escaped rubbish. 
Regarding claim 15, Ben et al. in view of Sun et al. teach comprising at least one barrier member (131’) configured for being provided adjacent to the intake opening (100’) and protruded from the base surface with a width (height direction) smaller than the predetermined intaking distance defined between the base surface and the floor surface ([0092] recites how 130’, 131’ can raise and lower) where the cleaner housing being driven to move thereon, wherein the at least one barrier member (131’) has a free end (bottom) side defining an intaking clearance (clearance between bottom of 130’, 131’ and floor when raised) therefrom with the floor surface where the cleaner housing moving thereon, wherein the intaking space (see annotated Fig. 19) includes at least a space between the intake opening (100’) and the barrier member (131’), such that the at least one barrier member (131’) divides the collection space into the intaking space between the intake opening and the least one barrier (131’) member and an outer space surrounding the at least one barrier member (131’), so that the flow of liquid having a first flowing speed is produced in the collection space according to the suction effect generated for driving the liquid and any trash therein to flow into the intake opening, and that the flow of liquid is speed up while passing the intaking clearance that increases the suction force within the intaking space to suck the liquid and any trash in the intaking space to flow into the intake opening with a second flowing speed which is faster than the first flowing speed (Sun et al., Fig. 19; see annotated Fig. 19; [0092]; see rejection of claim 1 for combination of references).
Regarding claim 16, Ben et al. in view of Sun et al. teach comprising at least two barrier members (130’, 131’) configured for being provided adjacent to the intake opening (100’), wherein the at least two barrier members (130’, 131’) are positioned and extended between two side portions of the base surface (110’) of the cleaner housing and the intake opening (100’) is positioned and extended between two side portions of the base surface of the cleaner housing and the intake opening is positioned between the at least two barrier members (130’, 131’), defining a space below the base surface (110’) and between the at least two barrier members (130’, 131’) as the intaking space (see annotated Fig. 19), wherein each of the at least two barrier members (130’, 131’) is configured for being protruded from the base surface (110’) with a width (height direction) smaller than the predetermined intaking distance defined between the base surface and the floor surface where the cleaner housing being driven to move thereon, wherein each of the at least two barrier members has a free end side (bottom of barrier) defining an intake clearance therefrom with the floor surface where the cleaner housing moving thereon, wherein the intaking space includes at least a space between the at least two barrier members (130’, 131’), such that the at least two barrier members divides the collection space into the intaking space between the at least two barrier members and an outer space surrounding the at least two barrier members, so that the flow of liquid having a first flowing speed is produced in the collection space according to the suction effect generated for driving the liquid and any trash therein to flow into the intake opening between the at least two barrier members, and that the flow of liquid is speed up while passing the intaking clearance that increases the suction force within the intaking space to suck the liquid and any trash in the intaking space to flow into the intake opening (100’) with a second flowing speed which is faster than the first flowing speed (Sun et al., Fig. 19; see annotated Fig. 19; [0092]).
Regarding claim 18, Ben et al. in view of Sun et al. teach wherein the at least one barrier member (131’) is made of elastic material and has a mounting end side configured to be mounted on the base surface (110’) while the free end side thereof being downwardly protruded from the base surface, such that the at least one barrier member is arranged for being positioned and extended between two side portions of the base surface of the cleaner housing, wherein the at least one barrier member (131’) is configured capable of bending towards the base surface while a pushing force is exerted on the at least one barrier member towards the intake opening (Sun et al. see annotated Fig. 19; Fig. 5; [0013]; see rejection of claim 1 for combination of references).
Regarding claim 19, Ben et al. in view of Sun et al. teach wherein each of the two barrier members (130’, 131’) has a mounting end side configured for being mounted on the base surface (110’) while the free end side thereof being downwardly protruded from the base surface, wherein one of the at least two barrier members (130’, 131’), which is adapted to be positioned in front of the intake opening and extended between the two side portions of the base surface, is made of elastic material this is configured capable of bending towards the base surface while a pushing force is exerted on the barrier member towards the intake opening (Sun et al. see annotated Fig. 19; Fig. 5; [0013]; see rejection of claim 1 for combination of references).
Regarding claim 21, Ben et al. teach a suction enhancer arrangement for mounting adjacent to an intake opening (26) provided on a base surface (25) of an autonomous cleaner (10), comprises at least two barrier members each having a mounting end side configured for being mounted to the base surface and a free end side adapted for downwardly extended from the base surface (25), wherein the at least two barrier members are arranged for being positioned and extended between two side portions of the base surface and the intake opening (25) is positioned between the at least two barrier members, defining a space below the base surface and between the at least two barrier members as an intaking space (Figs. 1 and 6; see annotated Fig. 6-7; [0006]; [0091]; [0094]).
Ben et al. is silent to wherein the at least two barrier members are made of elastic material;
such that a flow of liquid to be sucked into the intake opening is speed up in the intaking space to enhance a suction effect thereat. 
Sun et al. teaches a suction enhancer arrangement for mounting adjacent to an intake opening (100’) provided on a base surface (110’) of an autonomous cleaner, comprises at least two barrier members (130’, 131’) each having a mounting end side configured for being mounted to the base surface (110’) and a free end side adapted for downwardly extended from the base surface, wherein the at least two barrier members (130’, 131’) are made of elastic material and arranged for being positioned and extended between two side portions of the base surface and the intake opening is positioned between the at least two barrier members, defining a space below the base surface and between the at least two barrier members as an intaking space, such that a flow of liquid to be sucked into the intake opening is speed up in the intaking space to enhance a suction effect thereat (see annotated Fig. 19; Fig. 19; [0013]; [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the suction effect would be enhanced in the intaking space taught by Ben et al. in the same manner as instantly claimed, because Ben et al. teaches flaps surrounding the intake opening, which would inherently help reduce the area where the suction force is the strongest.  However, Ben et al. does not explicitly disclose the enhanced suctioning or the elastic material, therefore, Sun et al. is used to teach these features.  It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify Ben et al. by using the adjustable suction enhancer arrangement taught by Sun et al., because Sun et al. teaches raising and lowering the suction enhancer arrangement allows for greater suction and less escaped rubbish.  Further, it would be desirable for the suction enhancement arrangement of Ben et al. to be made from an elastic (flexible) material, as taught by Sun et al., to easily maneuver over debris to prevent the cleaner from becoming stuck. 
Regarding claim 22, Ben et al. in view of Sun et al. teach wherein each of the at least two barrier members (130’, 131’) is configured for being protruded from the base surface with a width (height direction) smaller than a predetermined intaking distance defined between the base surface and a floor surface where the autonomous cleaner being driven to move thereon, wherein an intaking clearance is defined between the free end side of each of the at least two barrier members (130’, 131’) and a floor surface where the autonomous cleaner moving thereon, wherein the intaking space includes at least a space between the at least two barrier members (130’, 131’), such that the at least two barrier members are configured for dividing a collection space defined between the base surface and the floor surface where the autonomous cleaner moving thereon into the intaking space between the at least two barrier members and an outer space surrounding the at least two barrier members, so that the flow of liquid having a first flowing speed is produced in the collection space according to the suction effect generated for driving a liquid and any trash therein to flow into the intake opening between the at least two barrier members, and that the flow of liquid is speed up while passing the intaking clearance that increases a suction force within the intaking space to suck the liquid and any trash in the intaking space to flow into the intake opening with a second flowing speed which is faster than the first flowing speed (Sun et al., Fig. 19; see annotated Fig. 19; [0091]; see rejection of claim 21 for combination of references).
Claims 11-12 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Ben et al. (US20200002965) in view of Sun et al. (US20200298415), and further in view of Windmeisser (US 5933911).
Regarding claim 11, Ben et al. in view of Sun et al. teach wherein an inlet opening is formed in the base surface and connected with the intake opening (26, Ben et al.), wherein an engagement hole are formed along one side of the inlet opening, wherein the at least one barrier member (131’) further comprises an engagement plug (1303, Sun et al.) provided at the mounting end side thereof and configured to be inserted into the engagement hole respectively (Sun et al., see annotated Fig. 8).
Ben et al. in view of Sun et al. do not teach wherein engagement holes are formed along one side of the inlet opening, wherein the at least one barrier member further comprises a plurality of engagement plugs provided at the mounting end side thereof and configured to be inserted into the engagement holes respectively, wherein each of the engagement plugs comprises at least an engaging stopper and a mounting neck between the engaging stopper and the mounting end side, wherein each of the mounting necks has a cross sectional size smaller than that of the engaging stopper but matching with a size of the corresponding engagement hole, such that the at least one barrier member is able to be securely mounted to the base surface by inserting the engagement plugs thereof into the engagement holes respectively until the mounting necks are fittingly engaged at the engagement holes respectively, while the engaging stoppers are pressing against an inner surface of a bottom wall of the base body and the mounting end sides are pressing against the base surface.
Windmeisser teaches connecting a suction enhancement assembly (squeegee) to a cleaning assembly (1), wherein engagement plugs (30) are formed on the base (22), wherein the at least one barrier member (17) further comprises a plurality of engagement holes (20) provided at the mounting end side thereof and configured to be inserted onto the engagement plugs (30) respectively, wherein each of the engagement plugs comprises at least an engaging stopper (30) and a mounting neck (31) between the engaging stopper and the mounting end side, wherein each of the mounting necks has a cross sectional size smaller than that of the engaging stopper but matching with a size of the corresponding engagement hole, such that the at least one barrier member (17) is able to be securely mounted to the base surface by inserting the engagement plugs thereof into the engagement holes respectively until the mounting necks are fittingly engaged at the engagement holes respectively (Fig. 1; Col. 2, lines 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the barrier member of Sun et al. on the cleaning device taught by Ben et al. in the same manner (plugs and engagement holes) as taught by Windmeisser, because Windmeisser discloses press fitting an elastic (rubber) barrier member (squeegee) is a suitable way of connection for parts in a cleaner.  By incorporating the connection method of Windmeisser in the invention taught by Ben et al. in view of Sun et al., the plug/hole engagement must occur on the base of the cleaner, where currently shown in Ben et al. or Sun et al. to maintain the same function as intended.  The modified connection would allow for quick removal when replacing or cleaning parts.  Lastly, the reversal of parts, i.e. the plugs on the barrier member and the engagement holes in the base, does not deem this concept novel.  The barrier member attached to the base would be equally secure with having the plugs on the barrier member instead of the base.
Regarding claim 12, Ben et al. in view of Sun et al. teach wherein an inlet opening is formed in the base surface and connected with the intake opening (26, Ben et al.), wherein an engagement hole are formed along one side of the inlet opening, wherein the barrier members (130’, 131’) further comprises an engagement plug (1303, Sun et al.) provided at the mounting end side thereof and configured to be inserted into the engagement hole respectively (Sun et al., see annotated Fig. 8).
Ben et al. in view of Sun et al. do not teach wherein engagement holes are formed along one side of the inlet opening, wherein the at each of the at least two barrier members further comprises a plurality of engagement plugs provided at the mounting end side thereof and configured to be inserted into the engagement holes respectively, wherein each of the engagement plugs comprises at least an engaging stopper and a mounting neck between the engaging stopper and the mounting end side, wherein each of the mounting necks has a cross sectional size smaller than that of the engaging stopper but matching with a size of the corresponding engagement hole, such that each of the at least two barrier members is able to be securely mounted to the base surface by inserting the engagement plugs thereof into the engagement holes respectively until the mounting necks are fittingly engaged at the engagement holes respectively, while the engaging stoppers are pressing against an inner surface of a bottom wall of the base body and the mounting end sides are pressing against the base surface.
Windmeisser teaches connecting a suction enhancement assembly (squeegee) to a cleaning assembly (1), wherein engagement plugs (30) are formed on the base (22), wherein the at least two barrier members (17, wrapped) further comprises a plurality of engagement holes (20) provided at the mounting end side thereof and configured to be inserted onto the engagement plugs (30) respectively, wherein each of the engagement plugs comprises at least an engaging stopper (30) and a mounting neck (31) between the engaging stopper and the mounting end side, wherein each of the mounting necks has a cross sectional size smaller than that of the engaging stopper but matching with a size of the corresponding engagement hole, such that the at least two barrier members (17, wrapped) is able to be securely mounted to the base surface by inserting the engagement plugs thereof into the engagement holes respectively until the mounting necks are fittingly engaged at the engagement holes respectively (Fig. 1; Col. 2, lines 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the barrier members of Sun et al. on the cleaning device taught by Ben et al. in the same manner (plugs and engagement holes) as taught by Windmeisser, because Windmeisser discloses press fitting an elastic (rubber) barrier members (squeegee) is a suitable way of connection for parts in a cleaner.  By incorporating the connection method of Windmeisser in the invention taught by Ben et al. in view of Sun et al., the plug/hole engagement must occur on the base of the cleaner, where currently shown in Ben et al. or Sun et al. to maintain the same function as intended.  The modified connection would allow for quick removal when replacing or cleaning parts.  Lastly, the reversal of parts, i.e. the plugs on the barrier members and the engagement holes in the base, does not deem this concept novel.  The barrier members attached to the base would be equally secure with having the plugs on the barrier members instead of the base.
Regarding claim 23, Ben et al. in view of Sun et al. teach claim 22.
Ben et al. in view of Sun et al. do not teach wherein each of the at least two barrier members comprises a plurality of engagement plugs provided at the mounting end side thereof and configured for being inserted into engagement holes formed in the base surface respectively, wherein each of the engagement plugs comprises at least an engaging stopper and a mounting neck between the engaging stopper and the mounting end side, wherein each of the mounting necks has a cross sectional size smaller than that of the engaging stopper but matching with a size of the corresponding engagement hole, such that the at least two barrier members are arranged for being securely mounted to the base surface by inserting the engagement plugs thereof into the engagement holes respectively until the mounting necks are fittingly engaged at the engagement holes respectively, while the engaging stoppers and the mounting end sides are sandwiching the base surface.
Windmeisser teaches connecting a suction enhancement assembly (squeegee) to a cleaning assembly (1), wherein engagement plugs (30) are formed on the base (22), wherein the at least one barrier member (17) further comprises a plurality of engagement holes (20) provided at the mounting end side thereof and configured to be inserted onto the engagement plugs (30) respectively, wherein each of the engagement plugs comprises at least an engaging stopper (30) and a mounting neck (31) between the engaging stopper and the mounting end side, wherein each of the mounting necks has a cross sectional size smaller than that of the engaging stopper but matching with a size of the corresponding engagement hole, such that the at least one barrier member (17) is able to be securely mounted to the base surface by inserting the engagement plugs thereof into the engagement holes respectively until the mounting necks are fittingly engaged at the engagement holes respectively (Fig. 1; Col. 2, lines 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the barrier member of Sun et al. on the cleaning device taught by Ben et al. in the same manner (plugs and engagement holes) as taught by Windmeisser, because Windmeisser discloses press fitting an elastic (rubber) barrier member (squeegee) is a suitable way of connection for parts in a cleaner.  By incorporating the connection method of Windmeisser in the invention taught by Ben et al. in view of Sun et al., the plug/hole engagement must occur on the base of the cleaner, where currently shown in Ben et al. or Sun et al. to maintain the same function as intended.  The modified connection would allow for quick removal when replacing or cleaning parts.  Lastly, the reversal of parts, i.e. the plugs on the barrier member and the engagement holes in the base, does not deem this concept novel.  The barrier member attached to the base would be equally secure with having the plugs on the barrier member instead of the base.



    PNG
    media_image1.png
    518
    794
    media_image1.png
    Greyscale

Ben et al., annotated Fig. 6

    PNG
    media_image2.png
    486
    668
    media_image2.png
    Greyscale

Ben et al., annotated Fig. 7

    PNG
    media_image3.png
    211
    692
    media_image3.png
    Greyscale

Sun et al., annotated Fig. 8

    PNG
    media_image4.png
    417
    765
    media_image4.png
    Greyscale

Sun et al., annotated Fig. 18

    PNG
    media_image5.png
    477
    809
    media_image5.png
    Greyscale

Sun et al., annotated Fig. 19
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                         
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723